DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This action is in response to the following communication: Non-provisional Application No. 17/028,082 filed on 09/22/2020.
3.	Claims 1-19 are pending.  

Claims 1, 7 and 14 are independent claims.  

Specification Objection
4.	Status of related applications listed on pg. 1 should be updated.

5.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

the abstract is 211 words, which is greater than the 150 allowed (see above).  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
7.	It is noted that claim 13 recites intended use language.

Claim 13.  Software that, when installed on a computer:
Appropriate corrections are required.
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
9.	Claims 1, 7, 13, 14, 16 and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 13, 23 and 24 of copending application no 11/014,158. Although the conflicting claims are not identical, they are not patentably distinct from each other because limitations in one claim can obviously be applicable in the corresponding claim. 
The following tables show demonstrates the reason for the rejection:
17/028082
14/412049 (Patent No. 10,824,123)
1. A method of mining for a material of interest occurring in a seam under a layer of overburden using a geological model map of a geological formation comprising 
the layer of overburden and the seam, the geological model map including a desired drilling end point at a pre-defined position relative to a geological boundary between the layer of overburden and the seam, the method comprising the steps of: 

sensing blast hole parameters while a blast hole is being drilled in the geological formation; 

feeding sensed parameters in real time to a drill controller which controls operation of a drill drilling the blast hole; 


using the sensed parameters to locate the position of a drill bit of the drill in 













using the sensed parameters and the position of the drill bit in the geological model map while drilling is underway also to locate the position of the drill bit of the drill relative to the geological boundary and to the desired drilling end point; and 

using the drill controller to drill to the desired drilling end point and to cause the drill to cease drilling when the desired drilling end point has been reached.








sensing blast hole parameters while a blast hole is being drilled in the geological formation;

feeding sensed parameters in real time to a drill controller which controls operation of a drill drilling the blast hole;

using the sensed parameters to locate the position of a drill bit of the drill in the geological formation and its 

generating a geological model map, including a desired drilling end point at a pre-defined position relative to the geological boundary, which position is one of (a) at the geological boundary and (b) at a predetermined distance from the geological boundary, from the geological model and providing the geological model map to the drill controller;


using the sensed parameters and the position of the drill bit in the geological model map while drilling is underway also to locate the position of the drill bit of the drill relative to the geological boundary and to the desired drilling end point; and

using the drill controller to drill to the desired drilling end point and to cause the drill to cease drilling when the desired drilling end point has been reached.

7. A system for mining for a material of interest occurring in a seam under a layer of overburden using a geological model map of a geological formation comprising 
the layer of overburden and the seam, the geological model map including a desired drilling end point at a predefined position relative to a geological boundary between the layer of overburden and the seam, the system including: a drill controller configured to control operation of a drill drilling a blast hole;

a sensor pack configured to: sense, while the blast hole is being drilled in the geological formation, parameters associated with the blast hole drilling 

a data storage module configured to store a geological model of the geological formation and data relating to the sensed parameters, 




the geological model including data relating to the geological boundary; and a processor module configured to: generate, from the geological model, a geological model map including a desired drilling end point arranged at a pre-defined position relative to the geological boundary; and


to locate, using the sensed parameters and the position of a drill bit in the geological model map while drilling is underway, the position of the drill bit of the drill relative to the geological boundary and to the desired drilling end point, wherein 




the drill controller is configured to drill to the desired drilling end point and to cause the drill to cease drilling when the desired drilling end point has been reached.










a sensor pack configured to sense parameters associated with a blast hole drilling operation carried out in the geological formation by a drill;




a data storage module configured to store a geological model of the geological formation and data relating to the sensed parameters, the geological model including data relating to the geological boundary; a processor module configured to 
generate, from the geological model, a geological model map including a desired drilling end point arranged at a pre-defined position relative to the geological boundary, which position is one of (a) at the geological boundary and (b) at a predetermined distance from the geological boundary,

the processor module being further configured to monitor the drilling operation using the data related to the sensed parameters and the position of the drill bit in the geological model map while drilling is underway also to locate the position of a drill bit of the drill relative to the geological boundary and to the desired drilling end point; and

a drill controller in communication with the processor module, the drill controller being configured to use the geological model map to control operation of the drill and to cause the drill to cease drilling when the desired drilling end point has been reached.



23. Software that, when installed on a computer, causes the computer to perform the method of claim 1.
14. A drill for drilling a blast hole for mining for a material of interest occurring in a seam under a layer of overburden 

using a geological model map of a geological formation comprising the layer of overburden and the seam, the geological model map including a desired drilling end point at a predefined position relative to a geological boundary between the layer of overburden and the seam, the drill comprising: 


a drilling platform; a support structure mounted on the platform;

a drilling mechanism displaceably supported by the support structure,


the drilling mechanism terminating a drill bit for drilling the blast hole; and 



a drill controller carried on the drilling platform, 

the drill controller being operative to use parameters sensed during a drilling operation and position of the drill bit in the geological model map, wherein
the geological model map is generated from a geological model of the geological formation being drilled, wherein
the drill controller is configured to cause the drilling mechanism to: drill to the desired drilling end point; and cease drilling when the desired drilling end point has been reached.

24. A drill which includes a drilling platform;


the geological model map including a desired drilling end point arranged at a pre-defined position relative to a geological boundary, which position is one of (a) at the geological boundary and (b) at a predetermined distance from the geological boundary


a support structure mounted on the platform;

a drilling mechanism displaceably supported by the support structure,

the drilling mechanism terminating in a drill bit for drilling a blast hole relative to a geological boundary in a geological formation; and

a drill controller carried on the drilling platform, 

the drill controller being operative to use parameters sensed during a drilling operation and position of the drill bit in a geological model map, wherein the geological model map is generated from a geological model of the geological formation being drilled;
, to control operation of the drilling mechanism to drill to the desired drilling end point and to cease drilling when the drill bit reaches the desired drilling end point.

16. The drill of claim 14, wherein the drill further comprises a sensor pack 





13. A system for drilling to a position relative to a geological boundary in a geological formation, the system including a sensor pack configured to sense parameters associated with a blast hole drilling operation carried out in the geological formation by a drill;



Claim Rejections - 35 USC § 103

10.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

11.	Claims 1, 2, 7, 8, 13-16 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hang et al., WO 2011094817 A1    (hereinafter Hang) in view of Benson et al., US 2013/0161096 (hereinafter Benson) in view of Hayashi et al., JP3407883B2 (hereinafter Hayashi).  
   In regards to claim 1, Hang teaches:  
A method of mining for a material of interest occurring in a seam under a layer of overburden using a geological model map of a geological formation comprising (p. 1, lines 29- p. 2, line 5, see a rock boundary map can be important for blast hole pattern design as well as general strategic mine planning, and rock strength can be used to adjust the drilling parameters (e.g., rotation speed and 
sensing blast hole parameters while a blast hole is being drilled in the geological formation (p. 11, lines 2-5, see the position information provided by sensor 220 may include GPS data representing the position of the drill rig 10 as well as depth data representing the depth of the drill end below the surface on which the drill rig stands) and (p. 27, lines 5-8, see a drill equipped with at least one sensor for generating measurement-while drilling-data indicative of the hardness of the rock being drilled, and a spatial position sensor for generating spatial position information corresponding to the measured rock hardness data within a region of interest).
feeding sensed parameters in real time to a drill controller which controls operation of a drill drilling the blast hole (p. 29, lines 25-28, see controlling the operation of a data processing apparatus on which the program code executes to perform a method for characterizing in-ground rock types from measurement-while-drilling (MWD) data in a region of interest, comprising), (p. 29, lines 17-21, see receiving a plurality of drill measurements descriptive of drill operation and associated with the three-dimensional spatial information, the plurality of measurements selected from the group consisting of rotation speed, penetration rate, rotation pressure, pull down pressure and bit air pressure; and determining an adjusted value from the plurality of drill measurements) and (p. 4, lines 17-19, see the plurality of drill sensors include sensors for measurements of drill penetration rate, pull down pressure and rotation pressure). 
using the sensed parameters to locate the position of a drill bit of the drill in the geological formation and its corresponding position within a geological model of the geological formation being drilled (p. 14, lines 20-27, see to model the in-ground geology distribution within a mine region, sample data can be generated from measurements representative of the geology or rock type at discrete locations within the mine pit region. The sample data can then be analysed and, using a method of interpolation, synthesized into a model that can be used to make predictions of the in-ground geology at spatial locations distinct from those that were measured. These estimates together with the measurements provide a more complete picture of the rock type distribution in the mine than the sample data taken alone), (p. 9, line 34 – p. 10, line 4, see the three-dimensional drill rig 
using the drill controller to drill to the desired drilling end point and to cause the drill to cease drilling when the desired drilling end point has been reached (p. 11, lines 2-5, see the position information provided by sensor 220 may include GPS data representing the position of the drill rig 10 as well as depth data representing the depth of the drill end below the surface on which the drill rig stands).
Hang doesn’t explicitly teach:   
the layer of overburden and the seam, the geological model map including a desired drilling end point at a pre-defined position relative to a geological boundary between the layer of overburden and the seam, the method comprising the steps of.

Hang and Benson are analogous art because they are from the same field of endeavor, mechanical drill control system.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to recognize that, having the teaching of Hang and Benson before him or her, to modify the system of Hang, to include the teachings of Benson, as a system for determining survey points while drilling, and accordingly it would enhance the system of Hang, which is focused on property measurements while drilling, because that would provide Hang with the ability to provide a drilling platform and controller as suggested by Benson (p. 2, [0046], p. 24, [0252]).      
Hang and Benson, in particular Hang doesn’t explicitly teach:
using the sensed parameters and the position of the drill bit in the geological model map while drilling is underway also to locate the position of the drill bit of the drill relative to the geological boundary and to the desired drilling end point.
calculate the drilling line and excavated soil volume and area of ​​the earthwork designed using there are a three-dimensional geologic model generating means for generating a three-dimensional geologic model from geologic data with terrain data and information, such as geological-material having a three-dimensional information, the input of drilling conditions based on the three-dimensional geologic model Thus a drilling line generating means for generating a drilling shape of earthwork design, a calculating means for calculating the excavated soil volume and excavation area on the basis of the three-dimensional geologic model and the drilling shape, the three-dimensional geologic model and the drilling shape earthmoving design support system using a digital map data, characterized in that a design diagram creating means for creating a design drawing based on. Wherein said three-dimensional geologic model generating means, and characterized by performing the processing and editing of the terrain data to be bound to a single polyline determined bonding state of the selected contour of the terrain data endpoint) (emphasis added).    
Hang, Benson, and Hayashi are analogous art because they are from the same field of endeavor, mechanical drill control system.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to recognize that, having the teaching of Hang, Benson, and Hayashi before him or her, to modify the system of Hang and Benson in particular Hang, to include the teachings of Hayashi, earthwork design system using a digital map data, and accordingly it would enhance the system of Hang, which is focused on property rd para.).        

   In regards to claim 2, Hang teaches:  
the blast hole is adapted to be charged with explosives after ceasing the drilling for removal of the overburden when the explosives are detonated (p. 1, lines 30-34, see for instance, a rock boundary map can be important for blast hole pattern design as well as general strategic mine planning, and rock strength can be used to adjust the drilling parameters (e.g., rotation speed and penetration rate, etc.) as well as optimizing the explosives loading for blasting). 
Hang doesn’t explicitly teach:
providing the geological model map to the drill controller.
However, Benson teaches such use: (p. 4, [0056], see the on-site controller 144 receives input information 202.  The input information 202 may include information that is pre-loaded, received, and/or updated in real time.  The input information 202 may include a well plan, regional formation history, one or more drilling engineer parameters, MWD tool face/inclination information… For example, a web interface may be used to interact directly with the on-site controller 144 to upload the well plan and/or drilling engineer parameters.  The input information 202 feeds into the on-site controller 144 and, after processing by the on-site controller 144, results in control information 204 that is output to the drilling rig 110 (e.g., to the control systems 208, 210, and 212).  The drilling rig 110 (e.g., via the systems 208, 210, 212, and 214) provides feedback information 206 to the on-site controller 144.  The feedback information 206 then serves drilling has deviated from the planned path. It is understood that the estimated bit position and trajectory may not be calculated exactly, but may represent an estimate the current location of the drill bit based on the feedback information.  As illustrated in FIG. 7C, the estimated bit position is indicated by arrow 743 relative to the desired bit position 741 along the planned path 742), (p. 5, [0066], see an error indicator 294 may be present to indicate a magnitude and/or a direction of error.  For example, the error indicator 294 may indicate that the estimated drill bit position is a certain distance from the planned path, with a location of the error indicator 294 around the circular chart 286 representing the heading), (p. 10, [0111], see if the estimated bit position is inside the margin of error, the projected bit position may be used to determine if the current path is directing the bit away from the planned path.  In other words, the projected bit position may be used to proactively detect that the bit is off course before the margin of error is reached.  In such a scenario, action may be taken to correct the current path before the margin of error is reached) (emphasis added).
Hang and Benson are analogous art because they are from the same field of endeavor, mechanical drill control system.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to recognize that, having the teaching of Hang and Benson before him or her, to modify the system of Hang, to include the teachings of Benson, as a system 
Hang and Benson, in particular Hang doesn’t explicitly teach:
generating the geological model from the sensed parameters; generating the geological, model map, including the desired drilling end point, from the geological model.
However, Hayashi teaches such use: (p1., last para., see a digital map data earthmoving design support system using a digital map data to create a design drawing to calculate the drilling line and excavated soil volume and area of ​​the earthwork designed using there are a three-dimensional geologic model generating means for generating a three-dimensional geologic model from geologic data with terrain data and information, such as geological-material having a three-dimensional information, the input of drilling conditions based on the three-dimensional geologic model Thus a drilling line generating means for generating a drilling shape of earthwork design, a calculating means for calculating the excavated soil volume and excavation area on the basis of the three-dimensional geologic model and the drilling shape, the three-dimensional geologic model and the drilling shape earthmoving design support system using a digital map data, characterized in that a design diagram creating means for creating a design drawing based on. Wherein said three-dimensional geologic model generating means, and characterized by performing the processing and editing of the single polyline determined bonding state of the selected contour of the terrain data endpoint) (emphasis added).    
Hang, Benson, and Hayashi are analogous art because they are from the same field of endeavor, mechanical drill control system.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to recognize that, having the teaching of Hang, Benson, and Hayashi before him or her, to modify the system of Hang and Benson in particular Hang, to include the teachings of Hayashi, earthwork design system using a digital map data, and accordingly it would enhance the system of Hang, which is focused on property measurements while drilling, because that would provide Hang with the ability to utilize a digital map as suggested by Hayashi (p1., last para., p. 2, 3rd para.).      

   In regards to claim 7, Hang teaches:  
A system for mining for a material of interest occurring in a seam under a layer of overburden using a geological model map of a geological formation comprising (p. 1, lines 29- p. 2, line 5, see a rock boundary map can be important for blast hole pattern design as well as general strategic mine planning, and rock strength can be used to adjust the drilling parameters (e.g., rotation speed and penetration rate, etc.) as well as optimizing the explosives loading for blasting. In the case of an open pit mine, the MWD data used for automated rock recognition are typically measurements collected from sensors on large drill rigs used for blast hole drilling in the mine. The MWD data are primarily used to control and monitor the drilling process, which may itself be performed autonomously) and 
a sensor pack configured to: sense, while the blast hole is being drilled in the geological formation, parameters associated with the blast hole drilling operation (p. 11, lines 2-5, see the position information provided by sensor 220 may include GPS data representing the position of the drill rig 10 as well as depth data representing the depth of the drill end below the surface on which the drill rig stands) and (p. 27, lines 5-8, see a drill equipped with at least one sensor for generating measurement-while drilling-data indicative of the hardness of the rock being drilled, and a spatial position sensor for generating spatial position information corresponding to the measured rock hardness data within a region of interest).
feed the sensed parameters in real time to the drill controller (p. 29, lines 25-28, see controlling the operation of a data processing apparatus on which the program code executes to perform a method for characterizing in-ground rock types from measurement-while-drilling (MWD) data in a region of interest, comprising), (p. 29, lines 17-21, see receiving a plurality of drill measurements 
the drill controller is configured to drill to the desired drilling end point and to cause the drill to cease drilling when the desired drilling end point has been reached (p. 11, lines 2-5, see the position information provided by sensor 220 may include GPS data representing the position of the drill rig 10 as well as depth data representing the depth of the drill end below the surface on which the drill rig stands).
Hang doesn’t explicitly teach:
the layer of overburden and the seam, the geological model map including a desired drilling end point at a predefined position relative to a geological boundary between the layer of overburden and the seam, the system including.
However, Benson teaches such use: (p. 2, [0046], see with additional reference to FIG. 1B, an environment 160 (not to scale) illustrates a more detailed embodiment of a portion of the region 118 with the drilling rig 110 located at the surface 162. A drilling plan has been formulated to drill a borehole 164 extending into the ground to a true vertical depth (TVD) 166. The borehole 164 extends through strata layers 168 and 170, stopping in layer 172, and not reaching underlying layers 174 and 176. The 
a drill controller configured to control operation of a drill drilling a blast hole.
However, Benson teaches such use: (p. 8, [0096], see in step 602, the on-site controller 144 receives inputs, such as a planned path for a borehole, formation information for the borehole, equipment information for the drilling rig, and a set of cost parameters), 
a data storage module configured to store a geological model of the geological formation and data relating to the sensed parameters.
However, Benson teaches such use: (p. 16, [0170], see a drilling model class is defined to capture and define the drilling state throughout the drilling process. The class may include real time information. This class may be based on the following components and sub-models: a drill bit model, a borehole model, a rig surface gear model, a mud pump model, a WOB/differential pressure model, a positional/rotary model, an MSE model, an active well plan, and control limits.) and (p. 2, [0044], see the collected data may include the geological characteristics of a particular formation in which the corresponding well was formed, the attributes of a particular drilling rig, including the bottom hole assembly (BHA), and drilling information such as weight-on-bit (WOB), drilling speed, and/or other information pertinent to the formation of that particular borehole. The drilling information may be associated with a particular depth or other identifiable marker so that, for example, it is recorded that drilling of the well 102 from 1000 feet to 1200 feet occurred at a first ROP through a first rock layer with a first WOB, while drilling from 1200 feet to 1500 feet occurred at a second ROP through a second rock layer with a second WOB. 
Hang and Benson are analogous art because they are from the same field of endeavor, mechanical drill control system.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to recognize that, having the teaching of Hang and Benson before him or her, to modify the system of Hang, to include the teachings of Benson, as a system for determining survey points while drilling, and accordingly it would enhance the system of Hang, which is focused on property measurements while drilling, because that would provide Hang with the ability to provide a drilling platform and controller as suggested by Benson (p. 2, [0046], p. 24, [0252]).
Hang and Benson, in particular Hang doesn’t explicitly teach:
the geological model including data relating to the geological boundary; and a processor module configured to: generate, from the geological model, a geological model map including a desired drilling end point arranged at a pre-defined position relative to the geological boundary.
However, Hayashi teaches such use: (p1., last para., see a digital map data earthmoving design support system using a digital map data to create a design drawing to calculate the drilling line and excavated soil volume and area of ​​the earthwork designed using there are a three-dimensional geologic model generating means for generating a three-dimensional geologic model from geologic data with terrain data and input of drilling conditions based on the three-dimensional geologic model Thus a drilling line generating means for generating a drilling shape of earthwork design, a calculating means for calculating the excavated soil volume and excavation area on the basis of the three-dimensional geologic model and the drilling shape, the three-dimensional geologic model and the drilling shape earthmoving design support system using a digital map data, characterized in that a design diagram creating means for creating a design drawing based on. Wherein said three-dimensional geologic model generating means, and characterized by performing the processing and editing of the terrain data to be bound to a single polyline determined bonding state of the selected contour of the terrain data endpoint) (emphasis added).    
to locate, using the sensed parameters and the position of a drill bit in the geological model map while drilling is underway, the position of the drill bit of the drill relative to the geological boundary and to the desired drilling end point.
However, Hayashi teaches such use: (p1., last para., see a digital map data earthmoving design support system using a digital map data to create a design drawing to calculate the drilling line and excavated soil volume and area of ​​the earthwork designed using there are a three-dimensional geologic model generating means for generating a three-dimensional geologic model from geologic data with terrain data and information, such as geological-material having a three-dimensional information, the input of drilling conditions based on the three-dimensional geologic model Thus a drilling line generating means for generating a drilling shape of earthwork design, a calculating means for calculating the excavated soil volume and excavation area on the single polyline determined bonding state of the selected contour of the terrain data endpoint) (emphasis added).    
Hang, Benson, and Hayashi are analogous art because they are from the same field of endeavor, mechanical drill control system.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to recognize that, having the teaching of Hang, Benson, and Hayashi before him or her, to modify the system of Hang and Benson in particular Hang, to include the teachings of Hayashi, earthwork design system using a digital map data, and accordingly it would enhance the system of Hang, which is focused on property measurements while drilling, because that would provide Hang with the ability to utilize a digital map as suggested by Hayashi (p1., last para., p. 2, 3rd para.). 
   In regards to claim 8, Hang teaches:  
the blast hole is adapted to be charged with explosives after ceasing the drilling for removal of the overburden when the explosives are detonated (p. 1, lines 30-34, see for instance, a rock boundary map can be important for blast hole pattern design as well as general strategic mine planning, and rock strength can be used to adjust the drilling parameters (e.g., rotation speed and penetration rate, etc.) as well as optimizing the explosives loading for blasting). 

   In regards to claim 13, Hang teaches:  
Software that, when installed on a computer, causes the computer to perform the method of claim 1 (p. 10, lines 6-8, see referring to Figure 2, the data modelling system described herein can be implemented with the aid of appropriate computer hardware and software in the form of a computing system 101). 

   In regards to claim 14, Hang teaches:  
A drill for drilling a blast hole for mining for a material of interest occurring in a seam under a layer of overburden using a geological model map of a geological formation comprising (p. 1, lines 29- p. 2, line 5, see a rock boundary map can be important for blast hole pattern design as well as general strategic mine planning, and rock strength can be used to adjust the drilling parameters (e.g., rotation speed and penetration rate, etc.) as well as optimizing the explosives loading for blasting. In the case of an open pit mine, the MWD data used for automated rock recognition are typically measurements collected from sensors on large drill rigs used for blast hole drilling in the mine. The MWD data are primarily used to control and monitor the drilling process, which may itself be performed autonomously) and (p. 14, lines 20-27, see to model the in-ground geology distribution within a mine region, sample data can be generated from measurements representative of the geology or rock type at discrete locations within the mine pit region. The sample data can then be analysed and, using a method of interpolation, synthesized into a model that can be used to make 
the drilling mechanism terminating a drill bit for drilling the blast hole (p. 11, lines 2-5, see the position information provided by sensor 220 may include GPS data representing the position of the drill rig 10 as well as depth data representing the depth of the drill end below the surface on which the drill rig stands).
the drill controller being operative to use parameters sensed during a drilling operation and position of the drill bit in the geological model map (p. 14, lines 20-27, see to model the in-ground geology distribution within a mine region, sample data can be generated from measurements representative of the geology or rock type at discrete locations within the mine pit region. The sample data can then be analysed and, using a method of interpolation, synthesized into a model that can be used to make predictions of the in-ground geology at spatial locations distinct from those that were measured. These estimates together with the measurements provide a more complete picture of the rock type distribution in the mine than the sample data taken alone), (p. 9, line 34 – p. 10, line 4, see the three-dimensional drill rig position and drill depth provide a defined location for each MWD data sample collected during drilling. During drilling, sensors such as accelerometers, tachometers, pressure transducers and torque sensors are used to collect MWD measurements) and (p. 10, lines 32-34, see in this case, sensors 212, 214, 216 generate MWD data representing the drill penetration rate (PR), 
the drill controller is configured to cause the drilling mechanism to: drill to the desired drilling end point; and cease drilling when the desired drilling end point has been reached (p. 11, lines 2-5, see the position information provided by sensor 220 may include GPS data representing the position of the drill rig 10 as well as depth data representing the depth of the drill end below the surface on which the drill rig stands).
Hang doesn’t explicitly teach:
the layer of overburden and the seam, the geological model map including a desired drilling end point at a predefined position relative to a geological boundary between the layer of overburden and the seam, the drill comprising.
However, Benson teaches such use: (p. 2, [0046], see with additional reference to FIG. 1B, an environment 160 (not to scale) illustrates a more detailed embodiment of a portion of the region 118 with the drilling rig 110 located at the surface 162. A drilling plan has been formulated to drill a borehole 164 extending into the ground to a true vertical depth (TVD) 166. The borehole 164 extends through strata layers 168 and 170, stopping in layer 172, and not reaching underlying layers 174 and 176. The borehole 164 may be directed to a target area 180 positioned in the layer 172. The 
a drilling platform; a support structure mounted on the platform, a drilling mechanism displaceably supported by the support structure,
However, Benson teaches such use: (Fig. 1B), (p. 2, [0046], see with additional reference to FIG. 1B, an environment 160 (not to scale) illustrates a more detailed embodiment of a portion of the region 118 with the drilling rig 110 located at the surface 162. A drilling plan has been formulated to drill a borehole 164 extending into the ground to a true vertical depth (TVD) 166. The borehole 164 extends through strata layers 168 and 170, stopping in layer 172, and not reaching underlying layers 174 and 176. The borehole 164 may be directed to a target area 180 positioned in the layer 172. The target 180 may be a subsurface point or points defined by coordinates or other markers that indicate where the borehole 164 is to end) and (p. 14, [0140], see the input driver 902 may receive various types of input, including rig sensor input (e.g., from the sensor system 214 of FIG. 2A), well plan data, and control data (e.g., engineering control parameters). For example, rig sensor input may include hole depth, bit depth, tool face, inclination, azimuth, true vertical depth, gamma count, standpipe pressure, mud flow rate, rotary RPMs, bit speed, ROP, and WOB. The well plan data may include information such as projected starting and ending locations of various geologic layers at vertical depth points along the well plan path, and a planned path of the borehole presented in a three dimensional space). 
a drill controller carried on the drilling platform.

Hang and Benson are analogous art because they are from the same field of endeavor, mechanical drill control system.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to recognize that, having the teaching of Hang and Benson before him or her, to modify the system of Hang, to include the teachings of Benson, as a system for determining survey points while drilling, and accordingly it would enhance the 
Hang and Benson, in particular Hang doesn’t explicitly teach: 
the geological model map is generated from a geological model of the geological formation being drilled.
However, Hayashi teaches such use: (p1., last para., see a digital map data earthmoving design support system using a digital map data to create a design drawing to calculate the drilling line and excavated soil volume and area of ​​the earthwork designed using there are a three-dimensional geologic model generating means for generating a three-dimensional geologic model from geologic data with terrain data and information, such as geological-material having a three-dimensional information, the input of drilling conditions based on the three-dimensional geologic model Thus a drilling line generating means for generating a drilling shape of earthwork design, a calculating means for calculating the excavated soil volume and excavation area on the basis of the three-dimensional geologic model and the drilling shape, the three-dimensional geologic model and the drilling shape earthmoving design support system using a digital map data, characterized in that a design diagram creating means for creating a design drawing based on. Wherein said three-dimensional geologic model generating means, and characterized by performing the processing and editing of the terrain data to be bound to a single polyline determined bonding state of the selected contour of the terrain data endpoint) (emphasis added).    

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to recognize that, having the teaching of Hang, Benson, and Hayashi before him or her, to modify the system of Hang and Benson in particular Hang, to include the teachings of Hayashi, earthwork design system using a digital map data, and accordingly it would enhance the system of Hang, which is focused on property measurements while drilling, because that would provide Hang with the ability to utilize a digital map as suggested by Hayashi (p1., last para., p. 2, 3rd para.).

   In regards to claim 15, Hang teaches:  
the blast hole is adapted to be charged with explosives after ceasing the drilling for removal of the overburden when the explosives are detonated (p. 1, lines 30-34, see for instance, a rock boundary map can be important for blast hole pattern design as well as general strategic mine planning, and rock strength can be used to adjust the drilling parameters (e.g., rotation speed and penetration rate, etc.) as well as optimizing the explosives loading for blasting). 

   In regards to claim 16, Hang doesn’t explicitly teach:
the drill further comprises a sensor pack configured to sense parameters relating to the drilling operation.
However, Benson teaches such use: (p. 24, 2nd column, last para., see receiving, by the surface steerable system, sensor information from at least one of the drilling rig, the feedback information 206 to the on-site controller 144.  The feedback information 206 then serves as input to the on-site controller 144, enabling the on-site controller 144 to verify that the current control information is producing the desired results or to produce new control information for the drilling rig 110.) and (p. 10, [0108-019], see in the present example, the action of step 610 of FIG. 6 is based on whether the drilling has deviated from the planned path. It is understood that the estimated bit position and trajectory may not be calculated exactly, but may represent an estimate the current location of the drill bit based on the feedback information.  As illustrated in FIG. 7C, the estimated bit position is indicated bwy arrow 743 relative to the desired bit position 741 along the planned path 742) (emphasis added). 
Hang and Benson are analogous art because they are from the same field of endeavor, mechanical drill control system.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to recognize that, having the teaching of Hang and Benson before him or her, to modify the system of Hang, to include the teachings of Benson, as a system for determining survey points while drilling, and accordingly it would enhance the 

   In regards to claim 18, Hang doesn’t explicitly teach:
the drill further comprises a sensor pack configured to sense parameters relating to the drilling operation.
However, Benson teaches such use: (p. 24, 2nd column, last para., see receiving, by the surface steerable system, sensor information from at least one of the drilling rig, the BHA, or a drillstring coupling the drilling rig to the BHA, wherein the sensor information is accumulated as the BHA moves from a previous location between the first and second measured survey points to the current location), (p. 4, [0056], see the input information 202 feeds into the on-site controller 144 and, after processing by the on-site controller 144, results in control information 204 that is output to the drilling rig 110 (e.g., to the control systems 208, 210, and 212).  The drilling rig 110 (e.g., via the systems 208, 210, 212, and 214) provides feedback information 206 to the on-site controller 144.  The feedback information 206 then serves as input to the on-site controller 144, enabling the on-site controller 144 to verify that the current control information is producing the desired results or to produce new control information for the drilling rig 110.) and (p. 10, [0108-019], see in the present example, the action of step 610 of FIG. 6 is based on whether the drilling has deviated from the planned path. It is understood that the estimated bit position and trajectory may not be calculated exactly, but may represent an estimate the current location of the drill bit based on the feedback information.  As illustrated in FIG. 7C, the estimated bit position is indicated bwy arrow 743 relative to the desired bit position 741 along the planned path 742) (emphasis added). 
Hang and Benson are analogous art because they are from the same field of endeavor, mechanical drill control system.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to recognize that, having the teaching of Hang and Benson before him or her, to modify the system of Hang, to include the teachings of Benson, as a system for determining survey points while drilling, and accordingly it would enhance the system of Hang, which is focused on property measurements while drilling, because that would provide Hang with the ability to provide a drilling platform and controller as suggested by Benson (p. 2, [0046], p. 24, [0252]).

12.	Claims 3-6, 9-12, 17 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hang in view of Benson in view of Hayashi in view of Thapar et al., US 2013/0223187 (hereinafter Thapar).  
	In regards to claims 1, 2, 7, 8, 14-16, 18 and 19 the rejections above are incorporated accordingly.
   In regards to claim 3, Hang doesn’t explicitly teach:
providing the geological model map to the drill controller. 
However, Benson teaches such use: (p. 4, [0056], see the on-site controller 144 receives input information 202.  The input information 202 may include information that is pre-loaded, received, and/or updated in real time.  The input information 202 may plan, regional formation history, one or more drilling engineer parameters, MWD tool face/inclination information… For example, a web interface may be used to interact directly with the on-site controller 144 to upload the well plan and/or drilling engineer parameters.  The input information 202 feeds into the on-site controller 144 and, after processing by the on-site controller 144, results in control information 204 that is output to the drilling rig 110 (e.g., to the control systems 208, 210, and 212).  The drilling rig 110 (e.g., via the systems 208, 210, 212, and 214) provides feedback information 206 to the on-site controller 144.  The feedback information 206 then serves as input to the on-site controller 144, enabling the on-site controller 144 to verify that the current control information is producing the desired results or to produce new control information for the drilling rig 110.), (p. 10, [0108-019], see in the present example, the action of step 610 of FIG. 6 is based on whether the drilling has deviated from the planned path. It is understood that the estimated bit position and trajectory may not be calculated exactly, but may represent an estimate the current location of the drill bit based on the feedback information.  As illustrated in FIG. 7C, the estimated bit position is indicated by arrow 743 relative to the desired bit position 741 along the planned path 742), (p. 5, [0066], see an error indicator 294 may be present to indicate a magnitude and/or a direction of error.  For example, the error indicator 294 may indicate that the estimated drill bit position is a certain distance from the planned path, with a location of the error indicator 294 around the circular chart 286 representing the heading), (p. 10, [0111], see if the estimated bit position is inside the margin of error, the projected bit position may be used to determine if the current path is directing the bit away from the planned path.  In other words, the projected bit position may be used to proactively 
Hang and Benson are analogous art because they are from the same field of endeavor, mechanical drill control system.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to recognize that, having the teaching of Hang and Benson before him or her, to modify the system of Hang, to include the teachings of Benson, as a system for determining survey points while drilling, and accordingly it would enhance the system of Hang, which is focused on property measurements while drilling, because that would provide Hang with the ability to provide a drilling platform and controller as suggested by Benson (p. 2, [0046], p. 24, [0252]).
Hang and Benson, in particular Hang doesn’t explicitly teach:
generating the geological model map, including the desired drilling end point, from the geological model.
However, Hayashi teaches such use: (p1., last para., see a digital map data earthmoving design support system using a digital map data to create a design drawing to calculate the drilling line and excavated soil volume and area of ​​the earthwork designed using there are a three-dimensional geologic model generating means for generating a three-dimensional geologic model from geologic data with terrain data and information, such as geological-material having a three-dimensional information, the input of drilling conditions based on the three-dimensional geologic model Thus a drilling line generating means for generating a drilling shape of earthwork design, a single polyline determined bonding state of the selected contour of the terrain data endpoint) (emphasis added).    
Hang, Benson, and Hayashi are analogous art because they are from the same field of endeavor, mechanical drill control system.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to recognize that, having the teaching of Hang, Benson, and Hayashi before him or her, to modify the system of Hang and Benson in particular Hang, to include the teachings of Hayashi, earthwork design system using a digital map data, and accordingly it would enhance the system of Hang, which is focused on property measurements while drilling, because that would provide Hang with the ability to utilize a digital map as suggested by Hayashi (p1., last para., p. 2, 3rd para.).
Hang, Benson and Hayash, in particular Hang doesn’t explicitly teach:
determining whether or not the geological model is already available; and if it is determined that the geological model is not already available, generating the geological model from the sensed parameters.
However, Thapar teaches such use: (p. 4, [0028], see the method includes creating an initial parameterized model having an initial estimate of model parameter uncertainties; 
Hang, Benson, Hayashi and Thapar are analogous art because they are from the same field of endeavor, mechanical drill control system.
Therefore it would have been obvious to one of ordinary skill in the art, having the teaching of Hang, Benson, Hayashi and Thapar before him or her, to modify the system of Hang, Benson and  Hayashi, in particular Hang, to include the teachings of Thapar, as a geological structure contour modeling and imaging system, and accordingly it would enhance the system of Hang, which is focused on property measurements while drilling, because that would provide Hang with the ability to create a map from a model as suggested by Thapar (p. 8, [0105],  p. 4, [0032]).      

   In regards to claim 4, Hang, Benson and Hayashi, in particular Hang doesn’t explicitly teach:   
if it is determined that the geological model is already available, updating the geological model, based on which the geological model map is generated, using the sensed parameters.
However, Thapar teaches such use: (p. 4, [0028], see the method includes creating an initial parameterized model having an initial estimate of model parameter uncertainties; considering measurement data from the subsurface area; updating the model and its associated uncertainty estimate; and repeating the considering and updating steps with additional measurement data).

Therefore it would have been obvious to one of ordinary skill in the art, having the teaching of Hang, Benson, Hayashi and Thapar before him or her, to modify the system of Hang, Benson and  Hayashi, in particular Hang, to include the teachings of Thapar, as a geological structure contour modeling and imaging system, and accordingly it would enhance the system of Hang, which is focused on property measurements while drilling, because that would provide Hang with the ability to create a map from a model as suggested by Thapar (p. 8, [0105],  p. 4, [0032]).      

   In regards to claim 5, Hang, Benson and Hayash, in particular Hang doesn’t explicitly teach:
determining whether or not the geological model is already available; and if it is determined that the geological model is not already available.
However, Thapar teaches such use: (p. 4, [0028], see the method includes creating an initial parameterized model having an initial estimate of model parameter uncertainties; considering measurement data from the subsurface area; updating the model and its associated uncertainty estimate; and repeating the considering and updating steps with additional measurement data).
Hang, Benson, Hayashi and Thapar are analogous art because they are from the same field of endeavor, mechanical drill control system.
Therefore it would have been obvious to one of ordinary skill in the art, having the teaching of Hang, Benson, Hayashi and Thapar before him or her, to modify the 

   In regards to claim 6, Hang, Benson and Hayash, in particular Hang doesn’t explicitly teach:
if it is determined that the geological model is already available, updating the geological model, based on which the geological model map is generated, using the sensed parameters.
However, Thapar teaches such use: (p. 4, [0028], see the method includes creating an initial parameterized model having an initial estimate of model parameter uncertainties; considering measurement data from the subsurface area; updating the model and its associated uncertainty estimate; and repeating the considering and updating steps with additional measurement data).
Hang, Benson, Hayashi and Thapar are analogous art because they are from the same field of endeavor, mechanical drill control system.
Therefore it would have been obvious to one of ordinary skill in the art, having the teaching of Hang, Benson, Hayashi and Thapar before him or her, to modify the system of Hang, Benson and  Hayashi, in particular Hang, to include the teachings of Thapar, as a geological structure contour modeling and imaging system, and accordingly it would enhance the system of Hang, which is focused on property 

   In regards to claim 9, Hang doesn’t explicitly teach:  
provide the geological model map to the drill controller.
However, Benson teaches such use: (p. 4, [0056], see the on-site controller 144 receives input information 202.  The input information 202 may include information that is pre-loaded, received, and/or updated in real time.  The input information 202 may include a well plan, regional formation history, one or more drilling engineer parameters, MWD tool face/inclination information… For example, a web interface may be used to interact directly with the on-site controller 144 to upload the well plan and/or drilling engineer parameters.  The input information 202 feeds into the on-site controller 144 and, after processing by the on-site controller 144, results in control information 204 that is output to the drilling rig 110 (e.g., to the control systems 208, 210, and 212).  The drilling rig 110 (e.g., via the systems 208, 210, 212, and 214) provides feedback information 206 to the on-site controller 144.  The feedback information 206 then serves as input to the on-site controller 144, enabling the on-site controller 144 to verify that the current control information is producing the desired results or to produce new control information for the drilling rig 110.), (p. 10, [0108-019], see in the present example, the action of step 610 of FIG. 6 is based on whether the drilling has deviated from the planned path. It is understood that the estimated bit position and trajectory may not be calculated exactly, but may represent an estimate the current location of the drill bit based on the feedback information.  As illustrated in FIG. 7C, the estimated bit position planned path 742), (p. 5, [0066], see an error indicator 294 may be present to indicate a magnitude and/or a direction of error.  For example, the error indicator 294 may indicate that the estimated drill bit position is a certain distance from the planned path, with a location of the error indicator 294 around the circular chart 286 representing the heading), (p. 10, [0111], see if the estimated bit position is inside the margin of error, the projected bit position may be used to determine if the current path is directing the bit away from the planned path.  In other words, the projected bit position may be used to proactively detect that the bit is off course before the margin of error is reached.  In such a scenario, action may be taken to correct the current path before the margin of error is reached) (emphasis added).
Hang and Benson are analogous art because they are from the same field of endeavor, mechanical drill control system.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to recognize that, having the teaching of Hang and Benson before him or her, to modify the system of Hang, to include the teachings of Benson, as a system for determining survey points while drilling, and accordingly it would enhance the system of Hang, which is focused on property measurements while drilling, because that would provide Hang with the ability to provide a drilling platform and controller as suggested by Benson (p. 2, [0046], p. 24, [0252]).
Hang and Benson, in particular Hang doesn’t explicitly teach:
generating the geological model map, including the desired drilling end point, from the geological model.
calculate the drilling line and excavated soil volume and area of ​​the earthwork designed using there are a three-dimensional geologic model generating means for generating a three-dimensional geologic model from geologic data with terrain data and information, such as geological-material having a three-dimensional information, the input of drilling conditions based on the three-dimensional geologic model Thus a drilling line generating means for generating a drilling shape of earthwork design, a calculating means for calculating the excavated soil volume and excavation area on the basis of the three-dimensional geologic model and the drilling shape, the three-dimensional geologic model and the drilling shape earthmoving design support system using a digital map data, characterized in that a design diagram creating means for creating a design drawing based on. Wherein said three-dimensional geologic model generating means, and characterized by performing the processing and editing of the terrain data to be bound to a single polyline determined bonding state of the selected contour of the terrain data endpoint) (emphasis added).    
Hang, Benson, and Hayashi are analogous art because they are from the same field of endeavor, mechanical drill control system.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to recognize that, having the teaching of Hang, Benson, and Hayashi before him or her, to modify the system of Hang and Benson in particular Hang, to include the teachings of Hayashi, earthwork design system using a digital map data, and accordingly it would enhance the system of Hang, which is focused on property p1., last para., p. 2, 3rd para.).
Hang, Benson and Hayash, in particular Hang doesn’t explicitly teach:
determine whether or not the geological model is already available; and if it is determined that the geological model is not already available, generate the geological model from the sensed parameters.
However, Thapar teaches such use: (p. 4, [0028], see the method includes creating an initial parameterized model having an initial estimate of model parameter uncertainties; considering measurement data from the subsurface area; updating the model and its associated uncertainty estimate; and repeating the considering and updating steps with additional measurement data).
Hang, Benson, Hayashi and Thapar are analogous art because they are from the same field of endeavor, mechanical drill control system.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to recognize that, having the teaching of Hang, Benson, Hayashi and Thapar before him or her, to modify the system of Hang, Benson and  Hayashi, in particular Hang, to include the teachings of Thapar, as a geological structure contour modeling and imaging system, and accordingly it would enhance the system of Hang, which is focused on property measurements while drilling, because that would provide Hang with the ability to create a map from a model as suggested by Thapar (p. 8, [0105],  p. 4, [0032]).      

claim 10, Hang, Benson and Hayash, in particular Hang doesn’t explicitly teach:
if it is determined that the geological model is already available, update the geological model, based on which the geological model map is generated, using the sensed parameters.
However, Thapar teaches such use: (p. 4, [0028], see the method includes creating an initial parameterized model having an initial estimate of model parameter uncertainties; considering measurement data from the subsurface area; updating the model and its associated uncertainty estimate; and repeating the considering and updating steps with additional measurement data).
Hang, Benson, Hayashi and Thapar are analogous art because they are from the same field of endeavor, mechanical drill control system.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to recognize that, having the teaching of Hang, Benson, Hayashi and Thapar before him or her, to modify the system of Hang, Benson and  Hayashi, in particular Hang, to include the teachings of Thapar, as a geological structure contour modeling and imaging system, and accordingly it would enhance the system of Hang, which is focused on property measurements while drilling, because that would provide Hang with the ability to create a map from a model as suggested by Thapar (p. 8, [0105],  p. 4, [0032]).      

   In regards to claim 11, Hang doesn’t explicitly teach:
provide the geological model map to the drill controller.
updated in real time.  The input information 202 may include a well plan, regional formation history, one or more drilling engineer parameters, MWD tool face/inclination information… For example, a web interface may be used to interact directly with the on-site controller 144 to upload the well plan and/or drilling engineer parameters.  The input information 202 feeds into the on-site controller 144 and, after processing by the on-site controller 144, results in control information 204 that is output to the drilling rig 110 (e.g., to the control systems 208, 210, and 212).  The drilling rig 110 (e.g., via the systems 208, 210, 212, and 214) provides feedback information 206 to the on-site controller 144.  The feedback information 206 then serves as input to the on-site controller 144, enabling the on-site controller 144 to verify that the current control information is producing the desired results or to produce new control information for the drilling rig 110.), (p. 10, [0108-019], see in the present example, the action of step 610 of FIG. 6 is based on whether the drilling has deviated from the planned path. It is understood that the estimated bit position and trajectory may not be calculated exactly, but may represent an estimate the current location of the drill bit based on the feedback information.  As illustrated in FIG. 7C, the estimated bit position is indicated by arrow 743 relative to the desired bit position 741 along the planned path 742), (p. 5, [0066], see an error indicator 294 may be present to indicate a magnitude and/or a direction of error.  For example, the error indicator 294 may indicate that the estimated drill bit position is a certain distance from the planned path, with a location of the error indicator 294 around the circular chart 286 representing the heading), (p. 10, position is inside the margin of error, the projected bit position may be used to determine if the current path is directing the bit away from the planned path.  In other words, the projected bit position may be used to proactively detect that the bit is off course before the margin of error is reached.  In such a scenario, action may be taken to correct the current path before the margin of error is reached) (emphasis added). 
Hang and Benson are analogous art because they are from the same field of endeavor, mechanical drill control system.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to recognize that, having the teaching of Hang and Benson before him or her, to modify the system of Hang, to include the teachings of Benson, as a system for determining survey points while drilling, and accordingly it would enhance the system of Hang, which is focused on property measurements while drilling, because that would provide Hang with the ability to provide a drilling platform and controller as suggested by Benson (p. 2, [0046], p. 24, [0252]).
Hang and Benson, in particular Hang doesn’t explicitly teach:
generating the geological model map, including the desired drilling end point, from the geological model.
However, Hayashi teaches such use: (p1., last para., see a digital map data earthmoving design support system using a digital map data to create a design drawing to calculate the drilling line and excavated soil volume and area of ​​the earthwork designed using there are a three-dimensional geologic model generating means for generating a three-dimensional geologic model from geologic data with terrain data and input of drilling conditions based on the three-dimensional geologic model Thus a drilling line generating means for generating a drilling shape of earthwork design, a calculating means for calculating the excavated soil volume and excavation area on the basis of the three-dimensional geologic model and the drilling shape, the three-dimensional geologic model and the drilling shape earthmoving design support system using a digital map data, characterized in that a design diagram creating means for creating a design drawing based on. Wherein said three-dimensional geologic model generating means, and characterized by performing the processing and editing of the terrain data to be bound to a single polyline determined bonding state of the selected contour of the terrain data endpoint) (emphasis added).    
Hang, Benson, and Hayashi are analogous art because they are from the same field of endeavor, mechanical drill control system.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to recognize that, having the teaching of Hang, Benson, and Hayashi before him or her, to modify the system of Hang and Benson in particular Hang, to include the teachings of Hayashi, earthwork design system using a digital map data, and accordingly it would enhance the system of Hang, which is focused on property measurements while drilling, because that would provide Hang with the ability to utilize a digital map as suggested by Hayashi (p1., last para., p. 2, 3rd para.).
Hang, Benson and Hayash, in particular Hang doesn’t explicitly teach:
determine whether or not the geological model is already available; and if it is determined that the geological model is not already available, generate the geological model from the sensed parameters.
However, Thapar teaches such use: (p. 4, [0028], see the method includes creating an initial parameterized model having an initial estimate of model parameter uncertainties; considering measurement data from the subsurface area; updating the model and its associated uncertainty estimate; and repeating the considering and updating steps with additional measurement data).
Hang, Benson, Hayashi and Thapar are analogous art because they are from the same field of endeavor, mechanical drill control system.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to recognize that, having the teaching of Hang, Benson, Hayashi and Thapar before him or her, to modify the system of Hang, Benson and  Hayashi, in particular Hang, to include the teachings of Thapar, as a geological structure contour modeling and imaging system, and accordingly it would enhance the system of Hang, which is focused on property measurements while drilling, because that would provide Hang with the ability to create a map from a model as suggested by Thapar (p. 8, [0105],  p. 4, [0032]).      

   In regards to claim 12, 
if it is determined that the geological model is already available, update the geological model, based on which the geological model map is generated, using the sensed parameters.
However, Thapar teaches such use: (p. 4, [0028], see the method includes creating an initial parameterized model having an initial estimate of model parameter uncertainties; considering measurement data from the subsurface area; updating the model and its associated uncertainty estimate; and repeating the considering and updating steps with additional measurement data).
Hang, Benson, Hayashi and Thapar are analogous art because they are from the same field of endeavor, mechanical drill control system.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to recognize that, having the teaching of Hang, Benson, Hayashi and Thapar before him or her, to modify the system of Hang, Benson and  Hayashi, in particular Hang, to include the teachings of Thapar, as a geological structure contour modeling and imaging system, and accordingly it would enhance the system of Hang, which is focused on property measurements while drilling, because that would provide Hang with the ability to create a map from a model as suggested by Thapar (p. 8, [0105],  p. 4, [0032]).      

   In regards to claim 17, Hang and Benson, in particular Hang doesn’t explicitly teach:
the geological model map, including the desired drilling end point, is generated from the geological model.
calculate the drilling line and excavated soil volume and area of ​​the earthwork designed using there are a three-dimensional geologic model generating means for generating a three-dimensional geologic model from geologic data with terrain data and information, such as geological-material having a three-dimensional information, the input of drilling conditions based on the three-dimensional geologic model Thus a drilling line generating means for generating a drilling shape of earthwork design, a calculating means for calculating the excavated soil volume and excavation area on the basis of the three-dimensional geologic model and the drilling shape, the three-dimensional geologic model and the drilling shape earthmoving design support system using a digital map data, characterized in that a design diagram creating means for creating a design drawing based on. Wherein said three-dimensional geologic model generating means, and characterized by performing the processing and editing of the terrain data to be bound to a single polyline determined bonding state of the selected contour of the terrain data endpoint) (emphasis added).    
Hang, Benson, and Hayashi are analogous art because they are from the same field of endeavor, mechanical drill control system.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to recognize that, having the teaching of Hang, Benson, and Hayashi before him or her, to modify the system of Hang and Benson in particular Hang, to include the teachings of Hayashi, earthwork design system using a digital map data, and accordingly it would enhance the system of Hang, which is focused on property p1., last para., p. 2, 3rd para.).
Hang, Benson and Hayash, in particular Hang doesn’t explicitly teach:
if the geological model is not already available, the geological model is generated from the parameters sensed by the sensor pack.
However, Thapar teaches such use: (p. 4, [0028], see the method includes creating an initial parameterized model having an initial estimate of model parameter uncertainties; considering measurement data from the subsurface area; updating the model and its associated uncertainty estimate; and repeating the considering and updating steps with additional measurement data).
if the geological model is already available, the geological model, based on which the geological model map is generated, is updated using the parameters sensed by the sensor pack.
However, Thapar teaches such use: (p. 4, [0028], see the method includes creating an initial parameterized model having an initial estimate of model parameter uncertainties; considering measurement data from the subsurface area; updating the model and its associated uncertainty estimate; and repeating the considering and updating steps with additional measurement data).
Hang, Benson, Hayashi and Thapar are analogous art because they are from the same field of endeavor, mechanical drill control system.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to recognize that, having the teaching of Hang, Benson, Hayashi and Thapar before him or her, to modify the system of Hang, Benson and  Hayashi, in 

   In regards to claim 19, Hang and Benson, in particular Hang doesn’t explicitly teach:
the geological model map, including the desired drilling end point, is generated from the geological model.
However, Hayashi teaches such use: (p1., last para., see a digital map data earthmoving design support system using a digital map data to create a design drawing to calculate the drilling line and excavated soil volume and area of ​​the earthwork designed using there are a three-dimensional geologic model generating means for generating a three-dimensional geologic model from geologic data with terrain data and information, such as geological-material having a three-dimensional information, the input of drilling conditions based on the three-dimensional geologic model Thus a drilling line generating means for generating a drilling shape of earthwork design, a calculating means for calculating the excavated soil volume and excavation area on the basis of the three-dimensional geologic model and the drilling shape, the three-dimensional geologic model and the drilling shape earthmoving design support system using a digital map data, characterized in that a design diagram creating means for creating a design drawing based on. Wherein said three-dimensional geologic model generating means, and characterized by performing the processing and editing of the single polyline determined bonding state of the selected contour of the terrain data endpoint) (emphasis added).    
Hang, Benson, and Hayashi are analogous art because they are from the same field of endeavor, mechanical drill control system.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to recognize that, having the teaching of Hang, Benson, and Hayashi before him or her, to modify the system of Hang and Benson in particular Hang, to include the teachings of Hayashi, earthwork design system using a digital map data, and accordingly it would enhance the system of Hang, which is focused on property measurements while drilling, because that would provide Hang with the ability to utilize a digital map as suggested by Hayashi (p1., last para., p. 2, 3rd para.).
Hang, Benson and Hayash, in particular Hang doesn’t explicitly teach:
if the geological model is not already available, the geological model is generated from the parameters sensed by the sensor pack.
However, Thapar teaches such use: (p. 4, [0028], see the method includes creating an initial parameterized model having an initial estimate of model parameter uncertainties; considering measurement data from the subsurface area; updating the model and its associated uncertainty estimate; and repeating the considering and updating steps with additional measurement data).
if the geological model is already available, the geological model, based on which the geological model map is generated, is updated using the parameters sensed by the sensor pack.

Hang, Benson, Hayashi and Thapar are analogous art because they are from the same field of endeavor, mechanical drill control system.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to recognize that, having the teaching of Hang, Benson, Hayashi and Thapar before him or her, to modify the system of Hang, Benson and  Hayashi, in particular Hang, to include the teachings of Thapar, as a geological structure contour modeling and imaging system, and accordingly it would enhance the system of Hang, which is focused on property measurements while drilling, because that would provide Hang with the ability to create a map from a model as suggested by Thapar (p. 8, [0105],  p. 4, [0032]).      
Conclusion

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Coone et al., 		5566772  	Telescoping casing joint for a well bore

Vail et al.,		9027673 	Universal drilling and completion system

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193